Citation Nr: 0126665	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  95-11 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Adam Gajadharsingh


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter





ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


 INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  
He died on December [redacted], 1994, and the appellant is his 
surviving spouse.  

The current appeal arose from an April 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
and Insurance Center (RO&IC) in Philadelphia, Pennsylvania.  
The RO&IC denied entitlement to service connection for the 
cause of the veteran's death.  

In July 2000, the Board of Veterans' Appeals (Board) denied 
the claim.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 was enacted, which, among other things, heightened VA's 
duty to assist the veteran.  Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

In April 2001, the United States Court of Appeals for 
Veterans Claims (Court), vacated the Board's July 2000 
decision and remanded the case for adjudication of the claim 
under the new legislation.  See Luyster v. Gober, 14 Vet. 
App. 186 (2000).   

Pursuant to the Court's remand, the case has since been 
returned to the Board for further appellate review.
The appellant has submitted pertinent evidence directly to 
the Board.  This evidence would normally be referred to the 
originating agency for review and preparation of a 
supplemental statement of the case.  In this case, however, 
this procedural right has been waived.  38 C.F.R. 
§ 20.1304(c) (2001).   Additionally, the benefit sought on 
appeal for which the evidence was submitted can be granted 
without such referral.  38 U.S.C.A. § 7261(b) (West 1991).


 FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2. The probative evidence of record shows that bladder 
cancer, the principal cause of death, was etiologically 
related to in-service Agent Orange (AO) exposure.


CONCLUSION OF LAW

The cause of the veteran's death is related to an injury or 
disease incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1310, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.310(a), 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's record of service (DD Form 214) shows that he 
served on active duty from May 1966 to May 1968.  

It further indicates he was an infantryman in the United 
States Army in Vietnam, where he earned, among other things, 
a Combat Infantry Badge.      

Service medical records do not document a diagnosis of 
bladder cancer.  In October 1967, the veteran was seen for 
pain in the right upper quadrant.  The diagnosis on 
examination was gastroenteritis.  On separation examination, 
the abdomen was described as being normal, and no diagnosis 
was documented.  

Private medical records reveal that the veteran presented to 
Lankenau Hospital in December 1993 with a two-month history 
of increasing urinary frequency.  A bladder tumor was found.  
A biopsy of the bladder tumor revealed papillary transitional 
cell carcinoma, grade II.  The prognosis was considered to be 
very poor because of probable metastasis to the pelvis and 
peri-aortic lymph nodes.  

The death certificate reveals that the veteran died on 
December [redacted], 1994 of metastatic transitional cell carcinoma 
of the bladder; he was 48 years of age.  It was noted that 
the interval between onset and death was 12 months.  

In January 1995, Dr. JTS (initials) noted that he had been 
treating the veteran for aggressive transitional cell 
carcinoma of the bladder.  He noted that this was a young age 
for such a disease to occur.  

In September 1996, Dr. JTS concluded that the veteran's 
bladder cancer was the result of AO exposure.  In support of 
this conclusion, he noted that the veteran did not have any 
other predisposing factors to transitional cell carcinoma of 
the bladder, such as cigarette smoking or working in the 
chemical industry.  He found that it was hard to imagine why 
some malignant diseases, such as prostate cancer, could be 
considered as having been caused by AO, and that bladder 
cancer was not one of those diseases.  


In May 1999, a hearing before the undersigned travel Member 
of the Board was conducted.  It was essentially contended 
that the veteran's bladder cancer resulted from AO exposure.  
See Transcript, pp. 1-5.  It was contended that the veteran 
had carcinoma, which metastasized into the bladder and 
resulted in eventual bladder cancer.  Tr., p. 6.  

In May 1999, the appellant submitted two treatises.  One 
concerned a chemical that caused bladder cancer and the other 
concerned dioxin and its chemical components.  She 
specifically referred to chlornaphazine and queried whether 
this substance was related to the chemical components of 
dioxins.  

The first treatise, apparently written by Dr. RNH, noted that 
chlornaphazine was a drug used to treat polycythemia vera and 
Hodgkin's lymphoma and that it was withdrawn from the market 
in 1964 because it was found to cause bladder cancer.  

The second treatise discusses AO as a mixture of herbicides 
that were used between 1963 and 1971 during the Vietnam War.  
AO contained two chlorophenoxy herbicides: 2,45-
trichlorophenoxyacetic acid (2,4,5-T) and 2,4-
dichlorophenoxyacetic acid (2,4-D).  

It was noted that these substances were used primarily to 
defoliate forest trees and had previously been used in the 
1940s to control broadleaf weeds in cereal grain fields, 
pastures, and turf, and to remove unwanted plants from 
rangeland, forests, noncropland, and waterways.  

In September 1999, the Board requested an independent medical 
expert opinion as to the issue of whether the veteran's 
bladder cancer resulted from AO exposure.  

In January 2000, the independent medical expert, Dr. SDW, 
found that while it was unusual for an individual of the 
veteran's age to develop aggressive bladder cancer, it 
clearly did occur, noting that he had personally seen a 
number of individuals in similar circumstances.  He concluded 
that the specific nature of the veteran's illness was 
therefore not helpful in determining the cause of that 
illness.  

Dr. SDW further noted that while many individuals have 
identified risk factors for bladder cancer (most commonly 
cigarette smoking), the relationship to bladder cancer is 
less direct than it is for lung cancer.  He found that 
individuals without obvious risk factors had developed 
aggressive bladder cancer.  

Dr. SDW acknowledged that bladder cancer is frequently 
related to chemical exposure, and that the most prominent 
cause by far was cigarette smoking.  He also noted that 
aniline dyes were associated with the development of bladder 
cancer.  While acknowledging that he was not an expert in 
epidemiology, he noted that review of available literature 
did not list dioxins as a causative factor of bladder cancer.  

In April 2000, DR. HMD provided a second medical opinion.  
The physician noted the veteran's history of service in 
Vietnam and that he had been exposed to AO.  He noted his 
post-service medical history of transitional cell bladder 
cancer.  Dr. HMD noted and summarized the opinions of Drs. 
JTS and SDW.  

Dr. HMD, citing to the Veterans and Agent Orange 1998 update, 
found that the incidence of transitional cell carcinoma of 
the bladder in the veteran's age group was "16/100,000."  

Dr. HMD found that there were no data available in literature 
to support Dr. JTS's opinion about the relationship of rapid 
progression of bladder cancer and the relative young age of 
the veteran at the time of the diagnosis to AO as the cause.  

Dr. HMD then noted that epidemiologic and herbicide studies 
reviewed in Veterans and Agent Orange Updates from 1994, 
1996, and 1998 suggested that the relationship of AO as a 
cause of bladder cancer was none too weak.  

Based on these findings, Dr. HMD concluded that the 
likelihood that AO was the cause of the veteran's bladder 
cancer was low to none. 

The appellant recently sought the medical opinion of Dr. AJS, 
a specialist in dioxin exposure.  In October 2001, the 
appellant submitted, directly to the Board, a copy of Dr. 
AJS's opinion regarding the veteran's bladder cancer and its 
association with in-service exposure to AO.

Dr. AJS provided a detailed analysis and opinion based on the 
evidence of record.  In sum, he opined that it is more likely 
than not that the veteran's exposure to AO while serving in 
Vietnam, caused, or contributed substantially to, his bladder 
cancer.  

At the outset of his evaluation, Dr. AJS stated that recent 
empirical studies on the plausibility of a link between 
bladder cancer and AO exposure have provided significant 
statistical evidence of an association between the two.  He 
specifically cited the results of three studies, including 
one conducted as recently as 2000.

After reviewing the pertinent medical evidence, Dr. AJS 
stated five reasons for his conclusion that AO caused the 
veteran's bladder cancer and thus contributed substantially 
to death.  

First, he noted the scientific evidence of an association 
between AO exposure and bladder cancer.  Second, he noted the 
aggressive nature of the cancer was consistent with the 
presence of a "promotor," such as dioxin.  

Third, the veteran never worked in close proximity to other 
chemicals. Fourth, he stopped smoking 22 years prior to 
death, such that smoking, a usual risk factor, is an unlikely 
cause.  Finally, his known exposure to dioxin in AO appears 
to be the only carcinogen to which he had special exposure 
above that found in the general population.

Dr. AJS's submission concludes with a statement of his 
qualifications to make such an opinion.  Of particular 
significance, Dr. AJS has published over 100 articles on 
dioxins, has conducted AO studies on veterans, and has 
advised or consulted on dioxins for various national and 
international organizations, such as the EPA and World Health 
Organization.  He is a member of the Society of Toxicology 
and is presently a professor of environmental sciences at the 
University of Texas.


Criteria

General Service Connection

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1131, 1310; 38 C.F.R. 
§ 3.312.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (2001).  

If not shown in service, service connection may be granted 
for a malignant tumor if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  


Agent Orange

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. 
§ 3.309(e) (2001) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during such 
period of service.  38 C.F.R. § 3.307(a) (2001).  
A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent; 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during service.

The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the condition of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during such 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there was no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneiform disease 
consistent with chloracne; Hodgkin's disease; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; Type II Diabetes mellitus; Prostate cancer; 
Multiple myeloma; Respiratory cancers (cancers of the lung, 
bronchus, larynx or trachea); or Soft tissue sarcoma.  38 
C.F.R. § 3.309(e) (2001).  

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other disease consistent with chloracne, and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(2001).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in Sec. 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. 
§ 3.307(d).

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not been specifically determined 
that a presumption of service connection is warranted.  59 
Fed. Reg. 57589 (1996) (codified at 38 C.F.R. §§ 3.307, 3.309 
(2001)).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Court of Appeals) determined 
that the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation Act, Pub. L. No. 98-542, 
§5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).  
Competent medical evidence is required where the issue 
involves medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

In McCartt v. West, 12 Vet. App. 164 (1999), the Court held 
that a veteran is not entitled to presumptive herbicide 
exposure solely on the basis of having served in the Republic 
of Vietnam.  The Court held that both service in the Republic 
of Vietnam during the designated time period and the 
establishment of one of the listed diseases is required in 
order to establish entitlement to the in service presumption 
of exposure to an herbicide agent.

Cause of Death

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997).  

As stated above, a disability may be service-connected if it 
results from an injury or disease incurred in, or aggravated 
by, military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Notwithstanding the foregoing, service connection may be 
granted for disease that is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2001).  The service-connected disability 
will be considered the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2001).  

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2001).  






If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4) (2001); Lathan v. Brown, 7 Vet. App. 359 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  


Analysis

I. Duty to Assist

As previously mentioned, there has been a significant change 
in the law during the pendency of this appeal.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 (2000), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  







The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the appellant.  Therefore, 
the amended duty to assist law applies.  Id.  

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for the cause of the veteran's death has been 
properly undertaken.  To the extent the evidence establishes 
a favorable finding, no further assistance is required in 
this particular case.  38 U.S.C.A. §5103A.  Any outstanding 
development not already conducted by VA is without prejudice 
to the appellant.  38U.S.C.A. §7261(b) (West 1991).   

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions, and that a remand for 
adjudication of the issue by the RO&IC under the new law 
would only serve to further delay resolution of her claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


II. Cause of Death

The Board notes that a claim for service connection for the 
cause of death is treated as a new claim, regardless of the 
status of adjudication of service-connected-disability claims 
brought by the veteran before his death.  Lathan v. Brown, 7 
Vet. App. 359 (1995); 38 C.F.R. § 20.1106 (2001).


Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed in-service injury or disease 
and a current disability.  Hickson, supra. 

The competent evidence of record, which includes various 
physician opinions and a certification of death, 
unequivocally establishes the veteran died of bladder cancer.  
Therefore, the Board finds this to be the current disability, 
i.e., the condition that caused him to die.  Carbino, supra.  
Neither the cause of death nor his exposure to dioxins in 
Vietnam are in dispute.

Bladder cancer is not currently listed as one of the 
presumptive diseases under the regulations pertaining to 
chronic diseases or to diseases associated with herbicide 
exposure.  38 C.F.R. § 3.309(a)(d).  Nevertheless, the 
appellant has steadily maintained that the veteran's in-
service exposure to AO led to his bladder cancer, which in 
turn caused his death.  The Board has carefully considered 
this argument and finds it persuasive in light of recently 
submitted evidence, discussed below.  

The Board first notes that the appellant's opinion as to the 
etiology of the veteran's death cannot be considered 
competent evidence, as it is a question requiring medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  
Similarly, the Board cannot supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

In the Board's July 2000 decision, the preponderance of the 
evidence was against the claim.  Subsequent to that vacated 
decision, the appellant has submitted a comprehensive medical 
opinion from an expert in toxicology who found the veteran's 
bladder cancer was secondary to AO exposure.  This places the 
record of evidence for and against the claim in relative 
equipoise.  

The appellant is correct in stating that the focal point of 
this analysis is the probative value of the medical opinions 
of four physicians, Drs. JTS, SDW, HMD, and AJS.  

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

The recent opinion of Dr. AJS in favor of the claim is 
accorded significant probative value because both his 
reasoning and review of other pertinent evidence (new 
studies) are superior to the other physicians of record.  
Although AO literature from the mid-1990s tends to suggest a 
weak relationship, if any, between AO exposure and bladder 
cancer, recent studies suggest significant statistical 
evidence of an association between the two.  DR. AJS, but not 
the other physicians of record, reviewed these more recent 
studies.  Dr. AJS has presented evidence of his expertise in 
the field of dioxins for various national as well as 
international organizations, such as the EPA and the World 
Health Organization.  Additionally, as the Board noted 
earlier, he is currently a professor of environmental 
sciences at the University of Texas.  He is eminently 
qualified to opine as to the very heart of the issue on 
appeal, and has done so.


Where the other physicians have qualified their opinions with 
acknowledgments they are not specialists in this area of 
expertise, Dr. AJS's summary of qualifications and curriculum 
vitae indicate that he is not only an expert, but a leader in 
the field of environmental health and toxicology.  That is, 
Dr. AJS has devoted his career to studying the health effects 
associated with dioxin exposure, whereas Dr. HMD, for 
instance, is an oncologist, who specializes in only the 
treatment of cancer.  The Board considers Dr. AJS's medical 
specialty far more relevant in the present case, where the 
etiology of the veteran's bladder cancer is the primary 
concern.    

Dr. JTS is the only physician who has offered an opinion 
regarding the veteran's bladder cancer to have personally 
tested and observed the veteran's condition; however, the 
Court has consistently declined to adopt a rule that accords 
greater weight to the opinions of treating physicians, such 
as the opinions by the veteran's private physician.  Chisem 
v. Brown, 8 Vet. App. 374 (1995).  That being said, treating 
physician Dr. JTS's opinion in favor of the claim is accorded 
probative value inasmuch as the opinion and the rationale 
behind that opinion is consistent with that of Dr. AJS.  

Conversely, the opinions of Drs. SDW and HMD are given far 
less comparable weight.  Both physicians based their opinions 
on literature no more recent than 1998.  While the Board may 
not ignore the opinion of a physician, it is certainly free 
to discount the credibility of that physician's statement.  
Sanden v. Derwinski, 2 Vet. App. 97 (1992).  In this regard, 
the Board finds that these physicians' statements are 
minimally probative of the matter at hand because they rely 
on outdated research.  As the appellant correctly points out, 
"the current state of the science on this issue suggests a 
stronger link...."  

The positive and negative evidence of record is roughly in 
equipoise, such that any doubt existing in this case can 
equitably be resolved in favor of the appellant.  
Accordingly, the Board concludes that the competent and 
probative evidence shows that in-service AO exposure was 
etiologically related to bladder cancer, which was the 
principal cause of death.  38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

